14-3649-cv
Adamou v. Doyle
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER

Rulings by summary order do not have precedential effect. Citation to a
summary order filed on or after January 1, 2007, is permitted and is
governed by Federal Rule of Appellate Procedure 32.1 and this Court’s
Local Rule 32.1.1. When citing a summary order in a document filed with
this Court, a party must cite either the Federal Appendix or an electronic
database (with the notation “Summary Order”). A party citing a summary
order must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit,
held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
City of New York, on the 4th day of January, two thousand seventeen.

Present:
                  ROSEMARY S. POOLER,
                  PETER W. HALL,
                  RAYMOND J. LOHIER, Jr.,
                            Circuit Judges.


IDRISSA ADAMOU,

                          Plaintiff-Appellee,

                  v.                                                             14-3649-cv

EDWARD J. DOYLE,

                          Defendant-Appellant.*




For Appellee:                     ZACHARY K. GIAMPA, (Richard L. Giampa, on the brief),
                                  Giampa Law, P.C., Bronx, New York.

For Appellant:                    MARK A. RADI, (Brian S. Sokoloff, on the brief), Sokoloff
                                  Stern, LLP, Carle Place, New York.



*   The Clerk of Court is respectfully directed to amend the official caption to conform with the above.

                                                     1
14-3649-cv
Adamou v. Doyle


      Appeal from a judgment of the United States District Court for the Southern

District of New York (Carter, J.).

      UPON       DUE      CONSIDERATION,          IT    IS   HEREBY        ORDERED,

ADJUDGED, AND DECREED that the appeal is DISMISSED for lack of

appellate jurisdiction.

      Defendant-Appellant Detective Edward J. Doyle appeals from an order of the

United States District Court for the Southern District of New York (Carter, J.) that

granted in part and denied in part his motion to dismiss Plaintiff-Appellee Idrissa

Adamou’s second amended complaint. Doyle argues that he is entitled to absolute

and/or qualified immunity. We assume the parties’ familiarity with the underlying

facts, the district court’s rulings, and the arguments presented on appeal.

      We are unable to reach the merits of Doyle’s arguments because we lack

appellate jurisdiction. Though our jurisdiction was not raised in either party’s

submissions, “every federal appellate court has a special obligation to ‘satisfy itself .

. . of its own jurisdiction.’” Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541

(1986) (quoting Mitchell v. Maurer, 293 U.S. 237, 244 (1934)). The following

procedural timeline informs our analysis.

      On September 23, 2014, the district court entered an order granting in part

and denying in part Doyle’s motion to dismiss Adamou’s second amended complaint.

Roughly one week later, on September 29, 2014, two things happened: (1) Doyle

filed a notice of interlocutory appeal from the September 23 order and (2) Adamou

filed a third amended complaint, with leave of the district court. On October 14,

                                            2
14-3649-cv
Adamou v. Doyle
2014, Doyle both moved for reconsideration of the September 23, 2014 order and

moved to dismiss the third amended complaint. On December 12, 2014, this Court

stayed Doyle’s interlocutory appeal in light of the pending motion for

reconsideration. Over a year later, on March 14, 2016, the district court denied

Doyle’s motion for reconsideration and granted in part and denied in part Doyle’s

motion to dismiss the third amended complaint. Doyle did not appeal from that

order. On March 30, 2016, this Court lifted the December 12, 2014 stay, and the

parties began briefing.

      Federal Rule of Appellate Procedure 3(c)(1)(B) requires notices of appeal to

“designate the judgment, order, or part thereof being appealed.” That requirement

is jurisdictional. Gonzalez v. Thaler, 132 S. Ct. 641, 651–52 (2012). Here, the only

notice of appeal that Doyle filed designated the September 23, 2014 order—and the

September 23, 2014 order only—which denied (in relevant part) his motion to

dismiss the second amended complaint as the order being appealed. J. App’x 202–

03.

      While “we construe notices of appeal liberally, taking the parties’ intentions

into account[,]” Shrader v. CSX Transp., Inc., 70 F.3d 255, 256 (2d Cir. 1995)

(citation omitted), our jurisdiction “depends on whether the intent to appeal from [a]

decision is clear on the face of, or can be inferred from, the notices of appeal.” New

Phone Co., Inc. v. City of New York, 498 F.3d 127, 131 (2d Cir. 2007). After the

district court denied his motion for reconsideration and his motion to dismiss the

third amended complaint, Doyle neither amended the existing notice of appeal nor



                                          3
14-3649-cv
Adamou v. Doyle
filed another notice appealing the new orders relating to the third amended

complaint. On occasion we may interpret a notice of appeal of one order as an

appeal from some prior orders, see, e.g., Elliott v. City of Hartford, 823 F.3d 170, 174

(2d Cir. 2016), but it does not follow, as Doyle would have it, that we would

interpret a notice of appeal as encompassing any future orders. We are even less

inclined to read an illusory future appeal into an existing notice of appeal where the

parties are represented by experienced counsel.

       The only notice of appeal filed in this case makes clear that the single order

properly before us is the September 23, 2014 order relating to the second amended

complaint. That appeal became moot upon the filing of the third amended complaint

because the operative facts changed and therefore any relief that we might order

would relate to a complaint that no longer has any legal effect. The September 23,

2014 order was also superseded by the third amended complaint (and the

subsequent unappealed decision of the district court declining to dismiss it).1 We

lack jurisdiction to review an order that was based on an old universe of facts2

because we are prohibited from issuing advisory opinions. See Herb v. Pitcairn, 324




1 Doyle had the opportunity in the district court to brief and argue the immunity issues with respect
to the third amended complaint. He did, and lost. At that point, he could have filed a separate notice
of appeal from the order denying his motion to dismiss that third amended complaint. He did not.

2 Our jurisdiction to review interlocutory appeals is sharply limited to questions of law. See Spavone
v. New York State Dep’t of Corr. Servs., 719 F.3d 127, 133–34 (2d Cir. 2013) (citation omitted).
Interlocutory appeals are thus appropriate only where there is a common set of facts. See id. (citation
omitted). To the extent that Doyle seeks to accept the well-pleaded facts from the third amended
complaint, he cannot. For our purposes, it is only the second amended complaint that is properly
before us because the third amended complaint did not even exist until after the notice of appeal was
filed.

                                                  4
14-3649-cv
Adamou v. Doyle
U.S. 117, 126 (1945) (“[O]ur power is to correct wrong judgments, not to revise

opinions. We are not permitted to render an advisory opinion[.]”).

      Ordinarily we prefer to resolve immunity issues at the earliest possible stage

of litigation. See Mitchell v. Forsyth, 472 U.S. 511, 526 (1985) (explaining that

qualified immunity is “an immunity from suit rather than a mere defense to

liability” (emphasis in original)). This is a rare case, however, where a motion to

dismiss based on immunity is denied but, at the same time, leave to file an

amended complaint is granted and then an amended complaint is filed the same

day that the appeal from the denial of the original motion to dismiss is filed.

Typically, the complaint would remain the same following the denial of immunity.

In these circumstances, however, because the facts that are alleged have changed

and no new notice of appeal was filed, we lack the ability to provide any relief and

thus lack jurisdiction over this appeal.

      We observe that the district court may have a future opportunity actually to

analyze the immunity issues if they are raised in the district court. We express no

opinion as to the merits of Doyle’s immunity arguments and leave their

determination to the district court in the first instance.

      Accordingly, the appeal is DISMISSED.


                                               FOR THE COURT:
                                               Catherine O’Hagan Wolfe, Clerk




                                           5